t c memo united_states tax_court nacoleon james hillsman jr petitioner v commissioner of internal revenue respondent docket no 11617-07l filed date nacoleon james hillsman jr pro_se gorica b djuraskovic for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment as supplemented we shall 1respondent filed a declaration of appeals team manager debra dufek in support of respondent’s motion for summary judg- ment respondent’s declaration we shall refer collectively to respondent’s motion for summary_judgment as supplemented and respondent’s declaration as respondent’s motion grant respondent’s motion background the record establishes and or the parties do not dispute the following petitioner’s address shown in the petition in this case was in chicago illinois on date respondent prepared a substitute for return for petitioner’s taxable_year on date petitioner filed a federal_income_tax tax_return for his taxable_year return in that return petitioner showed total_tax of dollar_figure and tax due of dollar_figure when petitioner filed his return he did not pay the tax due shown in that return on date respondent assessed the total_tax shown in petitioner’s return additions to tax under sec_6651 and a of dollar_figure and dollar_figure respectively and interest as provided by law of dollar_figure for petitioner’s taxable_year we shall refer to any unpaid assessed amounts with respect to petitioner’s taxable_year as well 2all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure 3on date respondent credited a refund of dollar_figure due to petitioner for his taxable_year against the liability for petitioner’s taxable_year as interest as provided by law accrued after date as petitioner’s unpaid liability on date respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid liability on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to petitioner’s unpaid liability on date petitioner submitted to respondent form_656 offer_in_compromise in which petitioner offered to compro- mise petitioner’s unpaid liability petitioner’s date offer-in-compromise in that form petitioner offered to compromise that liability by paying dollar_figure over a 24-month period on date respondent rejected petitioner’s date offer-in-compromise on date respondent filed a notice_of_federal_tax_lien with respect to petitioner’s unpaid liability on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice of tax_lien with respect to petitioner’s unpaid liability 4the record does not establish that petitioner requested a hearing with respondent’s appeals_office appeals_office with respect to the notice_of_intent_to_levy on date petitioner submitted to respondent form request for appeal of offer_in_compromise in which he appealed respondent’s rejection of petitioner’s date offer-in-compromise on date petitioner timely submitted to respon- dent form request for a collection_due_process_hearing petitioner’s form with respect to the notice of tax_lien in that form petitioner indicated his disagreement with the notice of tax_lien and requested a hearing with the appeals_office in petitioner’s form petitioner stated in perti- nent part my initial offer_in_compromise has been forwarded to the office of appeals a final_determination regarding the outcome has not been issued therefore the federal_tax_lien should be removed until final resolution has been issued by letter dated date a settlement officer with the appeals_office who was assigned petitioner’s form settlement officer acknowledged receipt of that form that letter stated in pertinent part i have scheduled a telephone conference call for you on date pincite 00am sic this call will be your primary opportunity to discuss with me the reasons you disagree with the collection action and or to discuss alternatives to the collection action on or about date the settlement officer sent petitioner a letter that stated in pertinent part i sent you a letter offering you a telephonic collec- tion due process conference the conference was sched- uled for i confirmed your rejected offer has been assigned to someone in the new york appeals_office i will re- schedule your due process hearing on the filed tax_lien for january illegible sic 00am sic i hope that a decision would have been made on the offer before the scheduled hearing date at this time the appeals_office will not recommend a release of the tax_lien once i complete your hearing on the tax_lien issue we will make a determination in the collection_due_process_hearing you requested by reviewing the collection administrative file and whatever information you have already provided on a date not disclosed by the record petitioner made a so- called short-term deferred payment offer5 of dollar_figure to be paid over a period of months to compromise petitioner’s unpaid liability on date respondent accepted that offer petitioner’s accepted offer-in-compromise on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to petitioner’s taxable_year that notice stated in perti- nent part 5the term short-term deferred payment offer refers to an amount that a taxpayer offers to compromise the taxpayer’s tax_liability and that is to be paid in more than days but within months after written notice of acceptance by the commissioner of internal revenue commissioner of the offered amount see internal_revenue_manual irm pt date summary of determination based on all the documents that were presented we determined the filing of the tax_lien was appropriate the service followed all applicable procedures and guidelines in the filing of the notice_of_federal_tax_lien since the filing of the tax_lien your offer-in-compro- mise was submitted for acceptance the offer unit determined the amount offered was adequate the tax_lien will be released once you have met the terms of the offer-in-compromise the notice_of_determination included an attachment that stated in pertinent part summary and recommendation you requested a hearing from appeals under the provi- sions of internal_revenue_code irc section on the above income_tax periods the form request for a due process hearing was timely filed you were provided the opportunity to a telephone correspondence or face-to-face hearing a telephone hearing was conducted the internal_revenue_service followed all legal and administrative requirements in filing the tax_lien against you it was determined that this action was the most efficient collection method when the notice_of_federal_tax_lien was requested the offer unit filed the offer sic after rejecting your submitted offer-in-compromise you filed a timely appeal with the offer unit protesting the rejection the offer unit reinvestigated your offer and has recom- mended acceptance of your offer the tax_lien will be released as soon as the terms of the offer are met brief background a tax_lien was filed against you because of your out- standing tax_liability amount your income_tax return was prepared by the service because you neglected to file the tax_return you filed an offer-in-compromise to resolve the tax_liability your offer was rejected and you filed a timely appeal protesting the rejection the settlement officer contacted the offer unit on the status of your offer the settlement officer was notified your offer was recommended and submitted for approval discussion and analysis verification of legal procedural requirements appeals has obtained verification from the irs office collecting the tax that the requirements of any appli- cable law regulation or administrative procedure with respect to the proposed levy or nftl filing have been met computer records indicate that the notice_and_demand notice_of_intent_to_levy and or notice_of_federal_tax_lien filing and notice of a right to a collection_due_process_hearing were issued assessment was properly made per sec_6201 for each tax and period listed on the cdp_notice the notice_and_demand for payment letter was mailed to the taxpayer’s last_known_address irc section states that a statutory lien arises when a taxpayer neglects or refuses to pay a tax lia- bility after notice demand sic and demand to be valid against third parties except government entities notice of the lien must be filed in the proper place for filing per irc section a and f a review of your account indicates that you neglected or refused to pay after notice_and_demand irc section j allows the internal_revenue_service to withdraw a notice_of_federal_tax_lien nftl a nftl may be withdrawn if the filing of the notice was premature or otherwise not in accordance with the service’s administrative procedures if the taxpayer entered into an installment_payment agree- 6see supra note although the notice_of_determination refers to the proposed levy or nftl filing the only collection action that the appeals_office sustained in that notice was the filing of the notice_of_federal_tax_lien with respect to peti- tioner’s taxable_year ment under sec_6159 to satisfy the tax_liability for which the lien was imposed by means of the agree- ment unless such agreement provides otherwise if withdrawal of such notice will facilitate the collec- tion of the tax_liability or if with the consent of the taxpayer or national_taxpayer_advocate the with- drawal of the notice would not sic be in the best interest of the taxpayer as determined by the national_taxpayer_advocate and the united_states as determined by the irs the filing of the nftl was not premature and followed administrative guidelines there was no installment_payment agreement under sec_6159 or the agreement pro- vided for the filing of the nftl neither the taxpayer nor appeals contends that withdrawal would facilitate collection withdrawal is considered not to be in the best interest of the government there was a balance due when the cdp levy notice was issued or when the nftl filing was requested prior involvement i had no prior involvement with respect to the specific tax periods either in appeals or compliance collection collection statute verification the collection statute has been suspended the collec- tion period allowed by statute to collect these taxes has been suspended by the appropriate computer codes for the tax periods at issue collection followed all legal procedural requirements and the actions taken or proposed were appropriate under the circumstances issues raised by the taxpayer collection alternatives offered by taxpayer your due process request form indicated your initial offer was rejected and you appealed the decision you believe the filing of the tax_lien was premature and the tax_lien should be removed until a final resolution was made on your offer a review of your account revealed you had an outstand- ing tax_liability totaling over dollar_figure because of your outstanding tax_liability amount and the rejection of your offer the filing of the tax_lien was not premature a telephone hearing was conducted with you and you notified the settlement officer that your offer has been approved the settlement officer contacted the offer unit ms smeck and verified the acceptance of your offer you were notified the tax_lien would be released once the terms of your offer were met because you chose not to sign the waiver form this determination_letter was issued to you challenges to the existence of amount of liability you did not challenge the liability at your hearing you raised no other relevant issues balancing of need for efficient collection with tax- payer concern that the collection action be no more intrusive than necessary the tax_lien will not be withdrawn by appeals and is believed to be the most appropriate action irc sections and require that the appeals_office consider whether a proposed collection action balances the need for efficient collection_of_taxes with the legitimate concern that any collection be no more intrusive than necessary the filing of the tax_lien was determined to be the most effective method of collection when it was filed the tax_lien will be released as soon as the terms of your offer are met as of date the date on which the appeals_office issued to petitioner the notice_of_determination petitioner had not begun making the monthly payments required under the terms of petitioner’s accepted offer-in-compromise since date petitioner has made and as of date has contin- ued to make those required monthly payments discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion in petitioner’s response to respondent’s motion petitioner does not dispute the existence or the amount of petitioner’s unpaid liability where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner for abuse_of_discretion see 114_tc_604 114_tc_176 it is petitioner’s position that the appeals_office abused its discretion in determining in the notice_of_determination to sustain the federal_tax_lien with respect to petitioner’s unpaid liability and the filing of the notice of that lien according to petitioner the federal_tax_lien with respect to that liability was pre-maturely placed on my account and should be removed because he has been making the payments required under the terms of petitioner’s accepted offer-in-compromise sec_6321 provides sec_6321 lien for taxes if any person liable to pay any_tax neglects or refuses to pay the same after demand the amount in- cluding any interest additional_amount addition_to_tax or assessable penalty together with any costs that may accrue in addition thereto shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person sec_6322 provides that the lien imposed by sec_6321 shall arise at the time the assessment is made and shall continue until the liability for the amount so assessed is satisfied or becomes unenforceable by reason of lapse of time as perti- nent here sec_6325 provides that the secretary_of_the_treasury shall issue a certificate of release of a federal_tax_lien no later than days after the day on which the secretary finds that the liability for the amount assessed together with 7in the notice_of_determination the appeals_office deter- mined that the tax_lien will be released once petitioner has met the terms of the offer-in-compromise the appeals_office also determined in the notice_of_determination that respondent followed all applicable procedures and guidelines in filing the notice_of_federal_tax_lien with respect to peti- tioner’s unpaid liability and that withdrawal of that notice is not appropriate at this time all interest in respect thereof has been fully satisfied or has become legally unenforceable consistent with sec_6325 part of the irm date provides that a certificate of release of the federal_tax_lien is authorized where inter alia the amount assessed plus interest is paid part of the irm date provides in pertinent part when the service accepts an offer_in_compromise the lien against the taxpayer is released provided that all of the following conditions are met a it is a cash offer or all installments under the terms of the offer including any accrued interest have been paid if a taxpayer makes a cash offer to compromise a tax_liability the offer amount must be paid within days after the date on which the commissioner accepts the offer irm pt date on date respondent assessed petitioner’s unpaid liability and issued to petitioner a notice of balance due with respect to that liability on that date a federal_tax_lien arose by operation of law in favor of the united_states on all property and rights to property belonging to petitioner with respect to petitioner’s unpaid liability see sec_6322 on a date not disclosed by the record petitioner made a short- term deferred payment offer of dollar_figure to compromise that liability pursuant to that offer petitioner agreed to pay dollar_figure in monthly payments to commence after written notice of respondent’s acceptance of that offered amount on date respondent accepted petitioner’s offer of dollar_figure to compromise petitioner’s unpaid liability as of date the date on which the appeals_office issued to petitioner the notice_of_determination petitioner had not made all of the monthly payments required under the terms of petitioner’s accepted offer-in-compromise we conclude that respondent was not required to release the federal_tax_lien with respect to petitioner’s unpaid liability see sec_6325 irm pt nor was respondent required to withdraw the notice_of_federal_tax_lien filed with respect to petitioner’s unpaid liability sec_6323 provides that the lien imposed by sec_6321 shall not be valid as against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor until notice thereof which meets the requirements of subsection f has been filed by the secretary when respondent 8thus petitioner’s offer was not a cash offer 9form offer_in_compromise indicates that where the commissioner has accepted an offer to compromise a tax_liability the taxpayer remains liable for that liability until the taxpayer has satisfied all of the terms of the offer-in-compromise see irm pt date petitioner remains liable for petitioner’s unpaid liability until he satisfies all of the terms of petitioner’s accepted offer-in-compromise assessed petitioner’s unpaid liability on date a federal_tax_lien arose by operation of law in favor of the united_states on all property and rights to property belonging to petitioner with respect to petitioner’s unpaid liability pursuant to sec_6323 on date respondent filed a notice_of_federal_tax_lien with respect to that liability in order to protect respondent’s interest in petitioner’s property against other creditors of petitionerdollar_figure sec_6323 provides in pertinent part in general --the secretary may withdraw a notice of a lien filed under this section if the secretary determines that-- a the filing of such notice was premature or otherwise not in accordance with administrative procedures of the secretary we conclude that the filing of the notice_of_federal_tax_lien with respect to petitioner’s unpaid liability was not premature we also conclude that the filing of the notice_of_federal_tax_lien with respect to petitioner’s unpaid liability was otherwise in accordance with administrative procedures of the secretary cf sec_6323 part of the irm 10see also pt of the irm date generally a notice_of_federal_tax_lien should be filed if the aggregate unpaid balance of assessment is dollar_figure or more as of the date on which respondent filed the notice_of_federal_tax_lien with respect to petitioner’s unpaid liabil- ity petitioner’s unpaid liability was substantially in excess of dollar_figure date provides that the commissioner must make reason- able efforts to contact a taxpayer before filing a notice_of_federal_tax_lien in order to advise the taxpayer that such a notice may be filed if the taxpayer does not make full payment of a tax_liability when requested part of the irm further provides that the issuance of a notice of balance due under sec_6303 constitutes reasonable efforts to contact the taxpayer before filing the notice_of_federal_tax_lien respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid liability and thereby made reasonable efforts to contact him as required by the internal_revenue_manual based upon our examination of the entire record before us we find that the appeals_office did not abuse its discretion in making the determinations in the notice_of_determination with respect to petitioner’s taxable_year we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered
